DETAILED ACTION
	Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4 2020 was considered by the examiner.
The information disclosure statement filed February 4 2020, specifically NPL A36, A39, A56 and A60 fails to comply with 37 CFR 1.98(b), which requires that each item of information in an IDS be identified properly. Each publication must have the date of publication supplied. The above items fail to provide a publication date. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The instant specification does not teach one skilled in the art how to use the invention within the scope claimed.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention and relative skill level

	The invention relates to a method of treating a human subject in need thereof comprising tissue augmentation wherein said tissue augmentation comprises subepidermal administration by injection of a volume of 1 to 10 ml  of a viscoelastic medium through a 10-20 gauge needle at a site of said human subject.  A specific viscoelastic medium is claimed.  The relative skill of those in the art is high, that of an MD or PHD, specifically someone who is familiar with formulating injectable gel particles 
The state and predictability of the art and the breadth of the claims	
The instant claims are directed to any treatment.  The instant claims do not recite the inclusion of a drug which would be expected to r treat.  The treatment somehow achieved with the subepidermal injection of gel particles of crosslinked hyaluronic acid.
The specification does not teach how one can treat any condition.  The specification (page 18) teaches that therapeutic involves any kind of preventive, alleviating or curative treatment.  
While the specification may be enabling for diminishing migration or displacement of an implant or for tissue augmentation, the scope of the claims encompasses a significantly broader scope.
	For example, infection could occur the patents patients.  Therefore, the scope of the claims includes preventing or treating such infection.  However, the specification provides no guidance as to how such treatment would be possible especially since the claims do not require a pharmaceutical active.  Thus, the art is unpredictable.
	Claim 1 recites “a method of treating a human subject in need thereof”, therefore the claim encompasses treating any condition, disorder, etc. in a human.  The “comprising tissue augmentation” is interpreted as just limiting the treating in that manner.  That is to say the claim encompasses treating any condition, disorder, etc. in a human with disuse augmentation.  The claims are NOT interpreted as being directed to a method of tissue augmentation solely.
The amount of direction or guidance provided and the presence or 
absence of working examples

	The specification provides no direction or guidance for treating any condition, 
	The specification teaches cheek and chin augmentation (example 2).  This example teaches that satisfactory cheek and/or chin augmentation was obtained but this example does not teach treating or preventing.  Example 4 is directed to breast tissue augmentation.  But this example also does not teach treating any human subject.  Therefore, there are no examples which specifically teach a treatment.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to prevent or alleviating a condition as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-9 are included in the rejection as they depend on a rejected base claim and these claims fail to cure the deficiencies of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites a concentration of 15 to 50 mg/ml.  However, claim 9 depends from claim 1 which recites a concentration of 15 to 40 mg/ml.  Therefore, claim 9 fails to further limit the scope of claim 1 as the claimed concentration range is broader than .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agerup (US Patent No. 5827937, cited on PTO Form 1449) in view of Wallace et al. (US Patent No. 4803075, cited on PTO Form 1449), Berg (EP 0402031, cited on PTO Form 1449) and Burgess (US Patent No. 7637900, cited on PTO Form 1449).
Applicant Claims
The instant application claims a method of treating a human subject in need thereof comprising tissue augmentation, wherein said tissue augmentation comprises subepidermal administration by injection of a volume of 1 to 10 ml of a viscoelastic medium through a 10-20 gauge needle at a site of said human subject, wherein the viscoelastic medium comprises gel particles comprising cross-linked hyaluronic acid and derivatives thereof, wherein the concentration of said cross-linked hyaluronic acid and derivatives thereof in said gel particles, when subjected to a physiological salt solution, is in the range of from 15 to 40 mg/mi, and wherein at least 50% (v/v) of said gel particles has a size range, when subjected to a physiological salt solution, in the range of from 1 to 5 mm, whereby migration of the gel particles from the administration site is prevented or decreased.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

glucose amine glucans of which hyaluronic acid is an especially interesting example (column 4, lines 1-9).  The cross-lining agent utilized is selected from the group consisting of aldehydes, epoxides, polyaziridyl compounds, glycidyl ethers and divinylsulfones.  The glycidyl ethers represent an especially preferred groups of which 1,4-butandiol diglycidylether is a preferred example (column 4, lines 10-21).  The gel compositions enables the manufacture of a viscoelastic composition (column 4, lines 32-35).  The gels can incorporate biologically active substances and adjustment of the conditions to physiological pH and salt conditions is preferably performed to have a preparation ready for medical use.  It is taught that the compositions can be utilized for medical use with specific medical uses including tissue augmentation (column 6, lines 14-20).  Example 2 teaches a 2 ml volume injection. Example 3 which is a 1% solution (i.e. 10 mg/mL), indicates that the viscoelastic gels were stable, auto-clavable and injectable by means of thin hypodermic needles.  Other examples (example 5 and 6) utilize a 5% (50 mg/mL) polymer solution Example 13 is directed to the preparation of a dense micronized gel containing small peptides.  The final gel composition were gel particles. Claimed is a method of treatment or prophylaxis of tissue augmentation in a mammal comprising administering a polysaccharide gel to a human being (claims 31-32).  Claimed is a biologically active substance enclosed within the gel (claim 13).  Active substances include tissue augmenting substances (claim 15).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Wallace et al. recognizes that for implantation by injection (i.e. for soft tissue augmentation) and the injection material must be particulate.  The particle size of the biomaterial will depend upon the gauge of the needle that is to be used to inject it into the body. For precise placement of materials into tissues such as facial dermis, needles as fine as 27 gauge (200.mu. I.D.) or even 30 gauge(150.mu. I.D.) may be desirable. The maximum particle size that can be extruded through such needles will be a complex function of at least the following: particle maximum dimension, particle aspect ratio (length:width), particle rigidity, surface roughness of particles and related factors affecting particle-particle adhesion, the viscoelastic properties of the suspending fluid, and the rate of flow through the needle. Rigid spherical beads suspended in a Newtonian fluid represent the simplest case, while fibrous or branched particles in a viscoelastic fluid are likely to be much more complex. The size of rigid, generally spherical particles used in the invention will typically be in the range of 1 to 20 microns in diameter, whereas the size of deformable asymmetric particles will usually be 500-800 microns in length and less than 20 microns in width (column 2, lines 42-68).  
Agerup does not specify size of particles that can be formed.  While Agerup teach tissue augmentation, Agerup et al. does not expressly teach subcutaneous administration.  However, these deficiencies are cured by Burgess and Berg et al.
Burgess is directed to methods of administering a material into a patient for dermal enhancement.  The methods of the invention may be performed using any patient into the dermis, subcutaneous and/or subcutaneous dermal junction.  The material is injected into the horizontal plane while the needle is being retracted out of the skin. The procedure may be repeated about 2 to 5 times with advancements increasing the angle (column 4, lines 23-46 and figures).  Parallel technique methods are provide in which a syringe containing material to be administered is advanced into a patient with a needle approximately along the horizontal plane to the length of area in need of soft-tissue enhancement or the length of the needle, for example a 25 gauge, 1.5 inch needle (column 6, lines 26-44).  
Berg discloses an injectable composition comprising polymeric bodies (page 2, line 1).  Also disclosed that the polymers have a diameter from 0.127 to 5.08 mm (0.005 to 0.2 inch).  This size is large enough to avoid undesirable migration from the site of injection, which is a serious problem with microparticles (page 3, lines 42-46). Subcutaneous injection is taught (example 4).  Use of an 18 gauge needle is taught (page 3, lines 50).  The polymeric bodies are for treating a tissue condition, particularly 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Agerup, Wallace et al., Burgess and Berg and form particles of the viscoelastic medium produced by Agerup.  One of ordinary skill in the art would have been motivated to form particles of the viscoelastic medium when desiring to utilize the polysaccharide gels for tissue augmentation.  One of ordinary skill in the art would have been motivated to form particles as Wallace et al. teach that the state of the art recognizes that for soft tissue augmentation that the biomaterial must be particulate.  Therefore, since Agerup suggests the formation of particles and Wallace et al. indicates that the art recognizes that the form of the gel must be that of particulate for implantation, one of ordinary skill in the art would have been motivated to formulate particles when utilizing the gel for the medical use of tissue augmentation.
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Agerup, Wallace et al., Burgess and Berg and utilize particles with a diameter from 0.127 to 5.08 mm.  One of ordinary skill in the art would have been motivated to utilize particles with this diameter as Berg teaches that microparticles (i.e. particles with a smaller diameter than 0.127 to 5.08 mm) are known to migrate away from the site of injection which is undesirable.  Therefore, in order to prevent 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Agerup, Wallace et al., Burgess and Berg and utilize administer the composition subcutaneously (i.e. subepidermal) for tissue augmentation purposes.  One of ordinary skill in the art would have been motivated to utilize the composition in this manner as Agerup teach the use of these in this manner.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Agerup, Wallace et al., Burgess and Berg and administer the gel composition to any location desiring tissue augmentation such as the urinary tract (for urinary incontinence), or any skin location with a scar (for scar treatment) as these are well known locations of tissue augmentation as taught by Berg and Burgess.   It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Agerup, Wallace et al., Burgess and Berg and  administer the composition subcutaneously  (i.e. subepidermal) either once or in a fanning pattern depending on the desired site of defect correction/augmentation.  One of ordinary skill in the art would have a reasonable expectation of success as both Berg and Burgess teach subcutaneous injection for tissue augmentation.  
Regarding the claimed particle size, Berg teaches a range that overlaps that instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Regarding the claimed gauge, Burgess teaches a gauge of 25 which is close to the instantly claimed amount.  Berg teaches an 18 gauge which falls within the scope of claim 21 and is close to the instantly claimed 20.  Wallace recognizes that depending on the particle size different gauge needs would need to be chosen.  One of ordinary skill in the art would have been motivated to manipulate the gauge of the needle depending on the size of the particles which are going to be injected.  Clearly one skilled in the art would not select a gauge that is too small that would not allow for passage of the particles through the needed (it is noted that a lower gauge number means a larger inner diameter).  Optimization of parameters is a routine practice that would be obvious In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 24-25 and 31-32 of U.S. Patent No. 5827937 (Cited on PTO Form 1449) in view of Berg, Burgess and Wallace et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method of treating a human subject in need thereof comprising tissue augmentation, wherein said tissue augmentation comprises 
Patent '937 claims a method of treatment or prophylaxis of tissue augmentation in a mammal comprising administering a medical or prophylactic composition comprising a polysaccharide gel composition.  Hyaluronic acid is claimed.  Same crosslinking agents are claimed.  
Patent ‘937 does not expressly claim particles or subcutaneous injection. However, this deficiency is cured by Berg, Burgess and Wallace et al.
The teachings of Berg, Burgess and Wallace et al. are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of patent ‘937, Wallace et al., Burgess and Berg and form particles of the viscoelastic medium produced by patent ‘937.  One of ordinary skill in the art would have been motivated to form particles of the viscoelastic medium when desiring to utilize the polysaccharide gels for tissue augmentation.  One of ordinary skill in the art would have been motivated to form particles as Wallace et al. teach that the state of the art recognizes that for soft tissue augmentation that the biomaterial 
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of patent ‘937, Wallace et al., Burgess and Berg and utilize particles with a diameter from 0.127 to 5.08 mm.  One of ordinary skill in the art would have been motivated to utilize particles with this diameter as Berg teaches that microparticles (i.e. particles with a smaller diameter than 0.127 to 5.08 mm) are known to migrate away from the site of injection which is undesirable.  Therefore, in order to prevent this undesirable migration it would have been obvious to one of ordinary skill in the art to utilize larger particle size injectable material as taught by Berg.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of patent ‘937, Wallace et al., Burgess and Berg and utilize the compositions in a method of treatment of tissue augmentation.  One of ordinary skill in the art would have been motivated to utilize the composition in this manner as patent ‘937 teach the use of these in this manner.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of patent ‘937, Wallace et al., Burgess and Berg and administer the gel composition to any location desiring tissue augmentation such as the urinary tract (for urinary incontinence), or any skin location with a scar (for scar treatment) as these are well known locations of tissue augmentation as taught by Berg and Burgess.   It would have been obvious to one of ordinary skill in the art at the time of the instant invention to 
Regarding the claimed particle size, Berg teaches a range that overlaps that instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claimed concentration, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. It would have been obvious to optimize the concentration of the particles depending on the desired implant location and augmentation desired.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.